Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 1 of 36

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
DEVIN G. NUNES
Plaintiff,
Case No. 1:21-cv-00506-CJN
WP COMPANY, LLC
d/b/a The Washington Post

et al

Defendants.

 

MEMORANDUM IN OPPOSITION
TO DEFENDANT’S MOTION TO DISMISS

Plaintiff, Devin G, Nunes (“Plaintiff”), by counsel, pursuant to Local Civil Rule
7(b) respectfully submits this Memorandum of Points and Authorities in Opposition to
the motion to dismiss [ECF No. 26] filed by defendants, WP Company. LLC d/b/a The
Washington Post (“WaPo”) and Ellen Nakashima (“Nakashima”) (collectively,
“Defendants”.

I, INTRODUCTION

“Freedom of the press under the First Amendment does not include absolute
license to destroy lives or careers.” Curtis Pub. Co. v. Butts, 388 U.S. 130, 170 (1967)
(Warren, C.J., Concurring). The press has no “special immunity from the application of
general laws”, nor does it have a “special privilege to invade the rights and liberties of

others.” Branzburg v. Hayes, 408 U.S. 665, 684 (1972). The press has no right to “invent

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 2 of 36

facts” or to “comment on the facts so invented” and, thereby, convince readers that the
invented facts are true. Simply put:

“(liberty of the press is not license, and newspapers have no privilege to publish

falsehoods or to defame under the guise of giving the news. It is held that the

press occupies no better position than private persons publishing the same matter;

that it is subject to the law, and if it defames it must answer for it.”
Williams Printing Co. v. Saunders, 113 Va. 156, 73 S.E. 472, 477 (1912) (numerous
citations and quotations omitted); Dexter v. Spear, 7 F. Cas. 624-625 (1 Cir. 1825)
(Story, J.) (No man has a right to state of another that which is false and injurious to
him. A fortiori no man has a right to give it a wider and more mischievous range by
publishing it in a newspaper. The liberty of speech, or of the press, has nothing to do
with this subject. They are not endangered by the punishment of libellous publications.
The liberty of speech and the liberty of the press do not authorize malicious and injurious
defamation. There can be no right in printers, any more than in other persons, to do
wrong.”),

“In a country like ours, where the people purport to be able to govern themselves
through their elected representatives, adequate information about their government is of
transcendent importance. That flow of intelligence deserves full First Amendment
protection. Criticism and assessment of the performance of public officials and of
government in general are not subject to penalties imposed by law. But these First
Amendment values are not at all served by circulating false statements of fact about
public officials. On the contrary, erroneous information frustrates these values. They are
even more disserved when the statements falsely impugn the honesty of those men and

women and hence lessen the confidence in government.” Dun & Bradstreet, Inc. v.

Greenmoss Builders, Inc., 472 U.S. 749, 767 (1985) (White., J., Concurring). As Justice

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 3 of 36

Clarence Thomas correctly observed, statements tending to scandalize a public figure are
“reputed more. highly injurious than when spoken of a private man”. McKee v. Cosby,
139 S. Ct. 675, 679 (2019) (Thomas, J., Concurring) (quoting 3 W. Blackstone,
Commentaries * 124)). At common law, libel of a public official was deemed an offense
“most dangerous to the people, and deserv[ing of] punishment, because the people may
be deceived and reject the best citizens to their great injury, and it may be to the loss of
their liberties.” Zé (quoting M. Newell, Defamation, Libel and Slander § 533 (1890)
(quoting Commonwealth v. Clap, 4 Mass. 163, 169-170 (1808)); accord White v.
Nicholls, 3 How. 266, 290 (1845)).

Public figures are under attack by a media that refuses to self-regulate and that
seems oblivious to the impact of defamation on our system of governance. Now, more
than ever, the men and women who serve our citizens across the country need protection
from the malicious and injurious attacks of “news” reporters who more clearly resemble
political operatives. See Sprouse v. Clay Communications, Inc., 158 W. Va. 427, 211
S.E.2d 674 (W. Va. 1975) (two weeks before gubernatorial election, newspaper
foreswore its role as an impartial reporter of facts and joined with political partisans in an
overall plan or scheme to discredit the character of a political candidate by publishing a
series of articles that raised an implication of wrongdoing by the candidate in connection
with certain real estate transactions).

The common law of libel protects the reputations of Members of Congress, just as
it protects the reputation of every Judge on every Court. Rosenblatt v. Baer, 383 U.S. 75,
92-93 (1966) (“Society has a pervasive and strong interest in preventing and redressing

attacks upon reputation.’ The right of a man io the protection of his own reputation from

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 4 of 36

unjustified invasion and wrongful hurt reflects no more than our basic concept of the
essential dignity and worth of every human being—a concept at the root of any decent
system of ordered liberty ... Surely if the 1950’s taught us anything, they taught us that
the poisonous atmosphere of the easy lie can infect and degrade a whole society.”). Lies
and the pollution of information about public officials should not be tolerated by any
Court, and the public cannot continue to be misinformed about public matters by
publishers with an axe to grind who look to “sensationalize” the news. Tomblin v. WCHS-
FV8, 2011 WL 1789770, at * 5 (4" Cir. 2011) (unpublished) (“on the question of
whether WCHS-TV8 deliberately or recklessly conveyed a false message to
sensationalize the news and thus to provide factual support for a finding of malice, there
are disputed facts”),

Plaintiff is the latest target of WaPo’s deliberate misreporting. Claims of
defamation against WaPo continue to proliferate. See, e.g, Blankenship v. Napolitano,
451 F.Supp.3d 596, 624 (S.D. W.Va. 2020) (“plaintiff's allegations are sufficient at this
stage to create a ‘plausible inference’ that the defendants published their statements with
actual malice ... Drawing reasonable inferences in favor of the plaintiff, the court finds
that the plaintiff alleges enough facts to raise a reasonable expectation that discovery will
reveal evidence of alleged wrongdoing. The motion to dismiss is denied with respect
to The Washington Post.”); Sandmann v. WP Company, LLC, Case 2:19-cv-00019 (Doc
64 at 2) (E.D. Ky. Oct. 28, 2019) (WaPo published false statements that implied plaintiff
engaged in racist conduct), On November 17, 2020, Plaintiff filed a three-count
complaint against WaPo and Nakashima, alleging claims of defamation, negligence and

seeking a permanent injunction. He amended his complaint pursuant to Rule 15(a}(1)(B)

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 5 of 36

on February 4, 2021. This case! arises out of Defendants’ false statements published
online and via social media on November 9, 2020 and in print on November 10, 2020.
[ECF No, 22 (“Am. Compl., §J 2, 7]. In his amended complaint, Plaintiff alleges that the
Defendants published materially false and defamatory statements with actual knowledge
that the statements were false. Plaintiff alleges that the defamation caused actual damage
and special damage. [Jd., J] 2, 3, 4, 5, 7, 16, 17, 18, 19, 20, 21, 22, 23]. What separates
this case from the ordinary is the fact, expressly alleged in Plaintiff's amended complaint,
that the Defendants not only published the defamatory matter, they fabricated it. See
Schermerhorn v. Rosenberg, 73 A.D.2d 276, 426 N.Y.S.2d 274, 285 (1980) (“we hold
that the publication of Senator Beatty’s defamatory charge, itself fabricated by the
defendants [a newspaper and its reporter] and known by them to be false, supports the
libel award on the third cause of action”). On February 18, 2021, Defendants filed a
motion to dismiss pursuant to Rule 12(b)(6) asserting that Plaintiff failed to state a claim
upon which relief can be granted. [ECF No. 26].

The matter is before the Court on Defendants’ motion to dismiss. For the reasons
stated below, Defendants’ motion should be denied.

Il. BACKGROUND

Plaintiff is a United States Congressman and the Ranking Member of the House

Permanent Select Committee on Intelligence (the “House Intelligence Committee”). The

House Intelligence Committee oversees the United States national security apparatus,

 

1 This is not the first time Congressman Nunes has had to take legal action
against WaPo to protect his rights and interests, and it may not be the last. It is irrelevant
how many times Plaintiff has been forced to sue the Defendants. Defendants’ references
in their brief to prior litigation and litigation brought against other media defendants is
nothing but an impertinent effort to distract the Court from the merits of this case and
chill Plaintiff's constitutional right to vindicate his name and reputation.

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 6 of 36

including the intelligence-related activities of seventeen agencies, departments, and other
elements of the United States Government. Plaintiff's career as a United States
Congressman is distinguished by his honor, dedication and service to his constituents and
his country, his honesty, integrity, ethics, and reputation for truthfulness and veracity.
[Am. Compl., J 9].

On November 9, 2020, WaPo published an article online (the “Article”) written
by Nakashima entitled, “White House official and former GOP political operative
Michael Ellis named as NSA general counsel”. [4m Compl, { 2]. Defendants
republished the Article to millions of their followers on Twitter and Facebook, and then
republished again in print to millions more. [Jd J 3, 4]. The Article contains multiple

false facts: First, Defendants falsely attributed statements to Plaintiff that he never made

 

Defendants are liable for each republication. Reuber v. Good Chemical

News, Inc., 925 F.2d 703, 712 (4 Cir. 1991) (“one who repeats a defamatory statement is
as liable as the original defamer.”), cert. denied, 111 S. Ct. 2814 (1991) (citing Lee vy.
Dong-A Ilbo, 849 F.2d 876, 878 (4™ Cir. 1988)); Liberty Lobby, Inc. v. Dow Jones & Co.,
Inc., 838 F.2d 1287, 1298-1299 (D.C. Cir. 1988) (‘The common law of libel has long
held that one who republishes a defamatory statement ‘adopts’ it as his own, and is liable
in equal measure to the original defamer”) (citing W. Keeton, D. Dobbs, R. Keeton & D.
Owen, Prosser and Keeton on the Law of Torts 799 (5" ed. 1984) (“Every repetition of
the defamation is a publication in itself, even though the repeater states the source ... or
makes clear that he himself does not believe the imputation.”)} (footnotes omitted), cert.
denied, 488 U.S. 825 (1988); Cianci v. New Times Publ’g Co., 639 F.2d 54, 60-61 (2™4
Cir. 1980) (discussing the “black-letter rule that one who republishes a libel is subject to
liability just as if he had published it originally, even though he attributes the libelous
statement to the original publisher, and even though he expressly disavows the truth of
the statement.”) (quotation marks and citation omitted); Watson vy. N¥ Doe 1, 439
F.Supp.3d 152, 161 (S.D.N.Y. 2020) (“[a] speaker who repeats another’s defamatory
statements is not made immune from liability for defamation merely because another
person previously made the same demeaning claim.”) (quoting Enigma Software Group
USA, LLC v. Bleeping Computer, LLC, 194 F.Supp.3d 263, 287 (S.D.N.Y. 2016)
(collecting cases)); Butowsky v. Folkenflik, 2019 WL 2518833, at * 13 (E.D. Tex. 2019)
(“It is a well-settled legal principle that one is liable for republishing the defamatory
statement of another.”) (citing Pittsburgh Press Co. v. Pittsburgh Comm’n on Human
Relations, 413 U.S, 376, 386 (1973) (a “newspaper may not defend a libel suit on the
ground that the falsely defamatory statements are not its own’”)).

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 7 of 36

and falsely attribute beliefs to Plaintiff that he never had. Plaintiff never made the
“baseless” claim — or any claim — that the Obama administration spied on Trump Tower.
Indeed, Plaintiff points out in his complaint that he said the exact opposite — that there
was no evidence of any wiretap on ‘Trump Tower. Plaintiff also never “believed” that
any intelligence files would buttress a claim Plaintiff made that the Obama administration
was spying on Trump Tower [Am. Compl., 4] 2, 17, 18, 22]; see, e.g., Masson v. New
Yorker Magazine, Inc., 501 U.S. 496, 510-511 (1991) (“False attribution of statements to
a person may constitute libel, if the falsity exposes that person to ... [hatred, contempt,
ridicule, or obloquy, or which causes him to be shunned or avoided, or which has a
tendency to injure him in his occupation]... A fabricated quotation may injure reputation
in at least two senses, either giving rise to a conceivable claim of defamation. First, the
quotation might injure because it attributes an untrue factual assertion to the speaker ...
Second, regardless of the truth or falsity of the factual matters asserted within the quoted
statement, the attribution may result in injury to reputation because the manner of
expression or even the fact that the statement was made indicates a negative personal trait
or an attitude the speaker does not hold.”) (citations omitted); Levesque v. Doocy, 560
F.3d 82, 89-90 (1" Cir. 2009) (false attribution of comments to plaintiff encouraged
listeners to form negative conclusions about plaintiff tending to harm his reputation);
Tharpe v. Saunders, 285 Va. 476, 737 S.E.2d 890 (2013) (“Saunders’ statement of fact—
*Tharpe told me that Tharpe was going to screw the Authority like he did Fort Pickett’—
if believed by the hearer as coming from Tharpe, by its very nature is alleged to have
defamed Tharpe and Shearin. Therefore, regardless of the truth or falsity of the matters

asserted in the quote attributed to Tharpe, Saunders’ statement is an actionable statement

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 8 of 36

of fact.”). Second, Plaintiff states that Defendants fabricated a story about a
“surreptitious visit to the White House grounds” in March 2017 and further falsely
asserted that there were “News reports” that Plaintiff was attempting to access
intelligence files that would “buttress his baseless claims of the Obama administration
spying on Trump Tower”. [Am. Compl., 99 2, 17, 22]. Plaintiff alleges that Defendants’
statements are materially false because they misidentify him as purveyor of “baseless
claims” and attribute to him views and beliefs he never had. Ud, 7 18]. Plaintiff claims
that Defendants’ false statements are defamatory because they impute to him dishonesty,
deceit and unethical practices, all of which severely impugns Plaintiff's integrity and
prejudices him in the performance of his duties as a United States Congressman. [/d., {]
Z, 5, 19]. Finally, Plaintiff alleges that the Defendants published the false statements with
actual malice; that-is, they knew the statements were false and published with reckless
disregard for the truth. [Zd., J 22].

On November 17, 2020, Plaintiff served on Defendants at the place of publication
a written notice specifying the statements in the Article that are defamatory and
demanding, inter alia, that those statements be retracted and/or corrected and removed
from the Internet. L4m. Compl., {| 6]. On December 8, 2020, Defendants publicly
admitted that the statements in the Article about Plaintiff were false, On page A2 of its
print edition, WaPo published the following correction:

“Correction. A Nov. 10 A-section article about the naming of Michael Ellis as

general counsel of the National Security Agency inaccurately attributed claims

that the Obama administration spied on Trump Tower to Rep. Devin Nunes (R-

Calif), rather than to President Trump. Nunes has said that he did not believe

there had been any wiretapping of Trump Tower.”

At the top of the website version of the Article, WaPo added the following:

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 9 of 36

“Correction: As originally published, this article inaccurately attributed claims
that the Obama administration spied on Trump Tower to Rep. Devin Nunes (R-
Calif), rather than to President Trump. Nunes has stated that he did not believe
there had been any wiretapping of Trump Tower. This article has also been
updated to note that Nunes says an incident known as the “midnight run” took
place during daylight hours.”

WaPo added the following sentence to the online version of the Article after the reference

to Plaintiff's “visit” to the White House:

“The precise timing of the visit is unclear, and Nunes has said it took place during
daylight hours.”

Defendants refused to retract or to make and publish any further corrections. They failed
to publish any correction on Twitter. In spite of the admitted inaccuracy of the Article,
Defendants continue to misreport and misrepresent in the corrected Article that “Nunes
... Was given access at the White House to intelligence files that Nunes believed would
buttress Trump’s baseless claims of the Obama administration spying on Trump Tower.”
Plaintiff never held this belief. He said so publicly at the time. He never took any action
to support or buttress any claim by the President of spying on Trump Tower. [Am.
Compl, ¥ 7].
Hl. STANDARD OF REVIEW UNDER FED. R, CIV, P. 12(b)(6)

A motion to dismiss under Rule 12(b)(6) for failure to state a claim tests the legal
sufficiency of a complaint. Ruifang Hu v. K4 Solutions, Inc., 2020 WL 1189297, at * 2
(D. D.C. 2020) (citing Brown v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002)). The court
does not resolve contests surrounding the facts, the merits of a claim, or “whether a
plaintiff has any evidence to back up what is in the complaint.” Jd. (citation omitted).
Federal Rule of Civil Procedure 8(a)(2) provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief” in order to

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 10 of 36

give the defendant fair notice of what the claim is and the grounds upon which it rests.
See Butler v. Enterprise Integration Corporation, 459 F Supp.3d 78, 90 (D. D.C. 2020).3
To survive Rule 12(b)(6) scrutiny, a plaintiff's complaint must contain sufficient factual
information to “state a claim to relief that is plausible on its face”. The complaint must
contain just enough information to “nudge [the] claims across the line from conceivable
to plausible.” Bell Atl. Corp. v. Twombley, 550 U.S. 544, 570 (2007). A complaint
achieves facial plausibility when the facts contained therein support a reasonable
inference that the defendant is liable for the misconduct alleged. fd at 556; see also
Ashcroft v. Iqbal, 556 U.S. 662 (2009). In ruling on a motion to dismiss under Rule
12(b)(6) for failure to state a claim, a plaintiff’s well-pleaded allegations are taken as true
and the complaint is viewed in the light most favorable to the plaintiff, with all
reasonable inferences being drawn in plaintiff's favor. Aas Brew Works, LLC vy. Barr,
391 F. Supp. 3d 6, 11 (D.D.C. 2019) (internal quotations and citations omitted). A
12(b)(6) motion should only be granted if, “after accepting all well-pleaded allegations ...
as true and drawing all reasonable factual inferences from those facts in the plaintiff's
favor, it appears certain that the plaintiff cannot prove any set of facts in support of his
claim entitling him to relief.” Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4" Cir.

1999).

 

3 “While the Federal Rules of Civil Procedure require more specific

pleading in certain cases, defamation cases are not among them.” Hatfill v. New York
Times, 416 F.3d 320, 329 (4" Cir. 2005). The District of Columbia does not use a
heightened pleading standard for defamation claims. A plaintiff need only allege facts
that “permit the opposing party to form responsive pleadings,” including the “language or
substance of the claim for defamation.” Ruifang Hu, 2020 WL 1189297 at * 11 (citing
and quoting Oparaugo v. Watts, 884 A.2d 63, 77 (D.C. 2005) (citing Crowley v. North
Am, Telecomms. Ass’n, 691 A.2d 1169, 1172-1173 (D.C. 1997)).

10

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 11 of 36

IV. DISCUSSION
A. CHOICE OF LAW

As a general rule, Federal Courts sitting in diversity apply the forum state’s
choice of law rules to determine the controlling substantive law. Klaxon Co. y. Stentor
Elec. Mfg. Co., 313 U.S. 487, 496 (1941). There is a well-known exception to the
general rule, however. In Van Dusen v. Barrack, 376 U.S. 612 (1964), the United States
Supreme Court held that, following a transfer initiated by a defendant pursuant to 28
U.S.C. § 1404(a), the transferee court must follow the choice-of-law rules that prevailed
in the transferor court. Jd. at 639. Plaintiff commenced this action in the United States
District Court for the Eastern District of Virginia. On February 22, 2021, the District
Court in Virginia entered an Order granting Defendants’ motion to transfer the case to
this Court pursuant to 28 U.S.C. § 1404(a). [ECF No. 29]. Accordingly, Virginia law
applies.

Under Virginia law, procedural matters are governed by the law of the forum state
and substantive issues are governed by the law of the place of the wrong. See, e.g., Jones
v. R.S. Jones and Associates, Inc., 246 Va. 3, 431 S.E.2d 33 (1993) (“According to the
settled rule, ‘the lex loci will govern as to all matters going to the basis of the right of
action itself, while the lex fori controls all that is connected merely with the remedy.’”)
(quotation omitted); Hooper v. Mussolino, 234 Va. 558, 566, 364 S.E.2d 207 (1988)
(“Under settled choice-of-law principles, however, we will apply our own law in matters
that relate to procedure”) (citations omitted); see id. Keeton v. Hustler Magazine, Inc,,
465 U.S. 770, 778 fn. 10 (1984) (“Under traditional choice of law principles, the law of

the forum State governs on matters of procedure”).

11

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 12 of 36

In defamation cases, the “place of the wrong” is the state where the first
publication occurred. See, e.g, Meadows v. Northrup Grumman Innovation Systems, Inc.,
2020 WL 476671, at * 4 (W.D. Va. 2020) (“In defamation actions, the place of the harm
has traditionally been considered to be the place where the defamatory statement was
published, i.e., seen or heard by non-parties.”); Scott v. Moon, 2019 WL 332415, at * 3
fn. 5 (W.D. Va. 2019) (Scott alleges that Moon published the statements at issue on a
website that he controls from Florida. Accordingly, Florida law applies to Scott’s claims
against Moon.”) (citing Wiest v. E-Fense, Inc., 356 F.Supp.2d 604, 608 (E.D. Va. 2005)
(“Because Plaintiff alleges that ‘the website in question is controlled from Defendant E~
Fense, Inc.’s corporate headquarters located in Virginia,’ and the allegedly defamatory
statements were published on this website, Virginia law applies.”)); Edwards v. Schwartz,
378 F.Supp.2d 468, 502 (W.D. Va. 2019) (“In defamation cases, Virginia courts apply
the substantive law of the state where the defamatory statements were first published”);
Fluor Enterprises, Inc. v. Mitsubishi Hitachi Power Systems Americas, Inc., 2018 WL
3016286, at * 3 (E.D. Va. 2018) (Texas law governed defamation case, where the
statements at issue were published by a public company during a nationally broadcast
earnings call that emanated from its headquarters in Texas); Scott v. Carlson, 2018 WL
6537145, at * 2 fn. 3 (W.D. Va. 2018) (“Scott alleges that Carlson, a New York resident,
published the statements at issue on a website that he created and on YouTube.
Accordingly, New York law applies to Scott’s claims against Carlson.”); ABLV Bank v.
Ctr. For Advanced Def. Studies, Inc, 2015 WL 12517012, at * 1 (E.D. Va. 2015) (“[F]or
libel claims, Virginia looks to where the statement was published”) (cited in Cockrum v.

Donald J. Trump for President, Inc., 365 F.Supp.3d 652, 669 (E.D. Va. 2019)); Velocity

12

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 13 of 36

Micro, Inc. v. L.A.Z. Marketing, Inc., 2012 WL 3017870, at * 6 (E.D. Va. 2012) (“Under
Virginia law, in multi-state tort actions, commercial defamation is controlled by the law
of the state in which the tort occurred, that is the say, specifically where the defamatory
writing was first published.”) (citing Lapkoff v. Wilks, 969 F.2d 78, 81 (4% Cir. 1992)
(“Because the statements were made in Virginia, Virginia law applies.”)); PBM Products,
LLC v. Mead Johnson Nutrition Co., 678 F Supp.2d 390, 398 (E.D. Va. 2009) (“Because
Mead Johnson alleges that the defamatory Press Release was issued in Virginia, Virginia
law applies”); Katz v. Odin, Feldman & Pittleman, P.C., 332 F.Supp.2d 909, 914 (E.D.
Va. 2004) (“because all statements at issue in this case were allegedly published in
Virginia, Virginia’s one-year statute of limitations applies.”); St Clair v. Righter, 250
F.Supp. 148, 150 (W.D. Va. 1966) (“Tt seems well settled that in a defamation action, the
place of publication (the last event necessary to render the tort-feasor liable) is the place
of the wrong.”); Depp v. Heard, 2019 WL 8883669, at * 5-6 (Fairfax Cir. Ct. Jul. 25,
2019) (“the place of the wrong in this case is the place where the act of publication of
Ms. Heard’s Op-Ed to the internet occurred ... [T]he Op-Ed was published on The
Washington Post's website at Ms. Heard’s instruction ... The Washington Post’s online
edition is ‘created on a digital platform in Virginia and routed through servers in Virginia
... Using the servers located in Springfield, Virginia, The Washington Post posed it to the
internet”).

In Gilmore v. Jones, the United States District Court for the Western District of
Virginia deviated from the accepted rule. Gilmore was unique. Gilmore involved a
“multi-defendant, multi-state internet tort case”, where the publications first occurred in

“multiple jurisdictions”. 370 F.Supp.3d 630, 664-665 (W.D. Va. 2019). In these unique

13

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 14 of 36

circumstances, the District Court predicted that the Virginia Supreme Court would define
the “place of the wrong” as the “state where the plaintiff is primarily injured as a result of
the allegedly tortious online content”, Gilmore, 370 F.Supp.3d at 666,‘ which the Court
found to be Virginia.

This case involves statements that were first published by the Defendants in the
District of Columbia (online and via social media) and in Virginia (print). Applying
Virginia choice of law rules, District of Columbia law or Virginia substantive law applies
in this case because Virginia and the District of Columbia are the places where the
Article was first published. See Depp v. Heard, 2019 WL 8883669, at * 5 (Fairfax Cir.
2019) (“The last event necessary for an individual to become liable for defamation in
online, multi-jurisdictional cases occurs when the defamatory statement is uploaded to
the internet. Therefore, the place of the wrong in this case is the place where the act of
. publication of Ms. Heard’s Op-Ed to the internet occurred.”). Additionally, Plaintiff
alleges that the brunt of the injury occurred in Virginia and the District of Columbia,
where Plaintiff works and where Defendants’ falsehoods were first circulated to, read by,
and republished to millions, damaging Plaintiff's personal and professional reputation as
Ranking Member of the House Intelligence Committee. Compare Keeton, 465 U.S. at
777 (“The tort of libel is generally held to occur wherever the offending material is

circulated. Restatement (Second) of Torts § 577A, Comment a (1977). The reputation of

 

4 Even if the Court were to follow the rationale in Gilmore v. Jones, and
somehow find that this is a “multi-defendant, multi-state” defamation case, the fact is that
Plaintiff's injuries are concentrated in Virginia or the District of Columbia where Plaintiff
works, has his office (Longworth House Office Building, Suite 1013, Washington, D.C.
20515) and performs his oversight of the Intelligence Community as the Ranking
Member of the House Intelligence Committee.

14

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 15 of 36

the libel victim may suffer harm even in a state in which he has hitherto been anonymous.
The communication of the libel may create a negative reputation among the residents of a
jurisdiction where the plaintiffs previous reputation was, however small, at least
unblemished.”). In cases, such as this, where the injury is eventually felt worldwide
because of the defendant’s publications and republications via the Internet and Twitter,
the traditional rule — the law of the place of first publication — provides the most uniform
and predictable result. The defendants in multistate internet defamation cases control
where and how they first publish the actionable statements. Application of traditional
choice of law rules, accepted and applied by Virginia Courts in Cockrum, Velocity Micro,
ABLV Bank and many other cases cited above, demonstrates that District of Columbia or
Virginia substantive law applies in this case. California law does not apply.°
B. PLAINTIFF ALLEGES A CLAIM OF DEFAMATION

The elements of a claim of defamation are “(1) publication of (2) an actionable
statement with (3) the requisite intent.” Tharpe v. Saunders, 285 Va. 476, 737 S.E.2d
890, 892 (2013); see id. Ruifang Hu, 2020 WL 1189297 at * 11 (citing and quoting
Farah v. Esquire Magazine, 736 F.3d 528, 533-534 (D.C. Cir. 2013)). “To prevail on a
claim for defamation, a party must prove by a preponderance of the evidence that the

allegedly defamatory statements are both false and defamatory, so ‘harm[ing] the

 

5 In tort actions, California applies the “most significant relationship test”.
Thus, even if California law applies, Virginia and the District of Columbia are the states
with the most significant relationship to the parties and the events underlying this action.
See, e.g, Kesner v. Dow Jones & Company, Inc., 2021 WL 256949, at * 9 (S.D.N.Y.
2021) (New York law governed Florida plaintiff's defamation claim because New York
had the more significant relationship to, and greater interest in, the case). Kesner is on
point. The state with the most significant interest in regulating Defendants’ misreporting
and defamation is the District of Columbia, not California. The fact that Defendants
requested a transfer to this Court is perhaps the best evidence that Defendants believe this
Court has the most significant relating to the parties and the claims.

15

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 16 of 36

reputation of another as to lower him in the estimation of the community or to deter third
persons from associating or dealing with him.’” Steele v. Goodman, 382 F.Supp.3d 403,
418-419 (E.D. Va. 2019) (quoting Cook, Heyward, Lee, Hopper, & Feehan, P.C. v.
Trump Virginia Acquisitions, LLC, 2012 WL 1898616, at * 3 (E.D. Va. 2012)).

At the 12(b)(6) stage in a defamation case, “a court must accept as false any
statements which the Complaint alleges to be false.” Goulmamine v. CVS Pharmacy, Inc.,
138 F.Supp.2d 652, 659 (E.D. Va. 2015) (citing Chapin v. Knight-Ridder, Inc., 993 F.2d
1087, 1092 (4™ Cir. 1993)). “Because the Court presumes falsity at this stage, the key
actionability question in deciding a motion to dismiss is whether the statements
referenced in the Complaint are defamatory.” Id.

1. Defendants’ Statements Are Materially False

As to the element of falsity, “[t]he common law of libel takes but one approach ...
regardless of the form of the communication. It overlooks minor inaccuracies and
concentrates upon substantial truth.” Masson, 501 U.S. at 516-517. “Minor inaccuracies
do not amount to falsity so long as the substance, the gist, the sting, of the libelous charge
be justified.” Jd. Therefore, “[a] statement is not considered false unless it would have a
different effect on the mind of the reader from that which the pleaded truth would have
produced.” Jd. at 517.

Here, Plaintiff alleges that Defendants’ statements in the Article are materially

false. [Am. Compl., J 18].° The admitted inaccuracies — falsely attributions to Plaintiff of

 

6 The fact that Plaintiff released a statement that he was concerned that
“other surveillance activities [unmasking] were used against President Trump and his
associates” does not make the Defendants’ statements in the November 9, 2020 article
“substantially true”. Moreover, this gets into evidence that is well beyond the four
corners of the amended complaint and the purview of a motion to dismiss.

16

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 17 of 36

beliefs he never held and statements he never made — are material per se. Defendants’
corrections demonstrate as a matter of law that the statements would have a different
effect on the mind of the reader from that which the truth would have produced. See
Tholen v. Assist America, Inc., 970 F.3d 979, 985 (8 Cir, 2020) (where defendant
attributed wrongdoing to plaintiff, “there is a factual dispute over whether the challenged
statements in the case study are materially false”); Desmond v. News and Observer
Publishing Company, 375 N.C. 21, 846 S.E.2d 647, 676 (N.C. 2020) (“Where ...
defendants publish a statement claiming that Tobin expressed that same statement of
opinion, this statement attributing an opinion critical of plaintiff to an expert in her field
is an actionable assertion of fact. In such an instance, ‘the sting’ is in the attribution
alone—the false assertion of factthat an expert in plaintiffs field holds
an opinion critical of plaintiff”); Weyrich v. New Republic, Inc., 235 F.3d 617, (D.C, Cir.
2001) (‘Although we do not here dissect each verifiable statement to provide an
exhaustive list for the District Court, potential candidates include the author’s observation
that appellant, in response to Bill Pascoe’s perceived betrayal, ‘snapped,’ erupted in a
‘volcano of screaming,’ ‘froth[ed] at the mouth,’ and ‘dispatched a letter to Pascoe's
fiancée, questioning Pascoe's loyalty and implying that he was unfit for marriage.’ If
indeed the story is fabricated, we cannot say that it is not reasonably capable of any
defamatory meaning—it arguably makes appellant appear highly volatile, irrational,
unsound and otherwise “odious, infamous, or ridiculous.”); compare 100 Plus Animal
Rescue, Inc. v. Butkus, 2020 WL 5514404, at * 9 (S.D. Fla. 2020) (defendant’s statements

were materially false where defendant repeatedly and consistently published statements

17

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 18 of 36

boldly stating that plaintiffs were in fact found liable of criminal conduct, in explicit
contradiction of the written record).

2. Defendants’ Statements Are Defamatory

Defamatory language “tends to injure one’s reputation in the common estimation
of mankind, to throw contumely, shame, or disgrace upon him, or which tends to hold
him up to scorn, ridicule, or contempt, or which is calculated to render him infamous,
odious, or ridiculous.” Schaecher v. Bouffault, 290 Va. 83, 92, 772 S.E.2d 589 (2015)
(citations omitted). A statement is defamatory per se if it (1) imputes to a person “the
commission of some criminal offense involving moral turpitude, for which the party, if
the charge is true, may be indicted and punished”, or (2) imputes an “unfitness to perform
the duties of an office or employment of profit, or want of integrity in the discharge of the
duties of such an office or employment”, or (3) prejudices the party in his “profession or
trade.” Tronfeld v. Nationwide Mutual Insurance Company, 272 Va. 709, 713, 636 S.E.2d
447 (2006) (quoting Fleming v. Moore, 221 Va. 884, 889, 275 S.E.2d 632 (1981)).
“False attribution of statements to a person may constitute libel, if the falsity exposes that
person to [hatred, contempt, ridicule, or obloquy, or causes him to be shunned or avoided,
_ or which has a tendency to injure him in his occupation]. Masson., 501 U.S. at 510-511.

Whether the meaning of a specific communication is defamatory is ordinarily a
legal question for the court. The relative responsibilities of the judge and jury in
a defamation case were articulated a century ago by the United States Supreme Court in

Washington Post v. Chaloner, 250 U.S. 290 (1919):

18

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 19 of 36

“A publication claimed to be defamatory must be read and construed in the sense
in which the readers to whom it is addressed would ordinarily understand it. ...
When thus read, if its meaning is so unambiguous as to reasonably bear but one
interpretation, it is for the judge to say whether that signification is defamatory or
not. If, upon the other hand, it is capable of two meanings, one of which would
be libelous and actionable and the other not, it is for the jury to say, under all the
circumstances surrounding its publication, including extraneous facts admissible
in evidence, which of the two meanings would be attributed to it by those to
whom it is addressed or by whom it may be read.”
Id. at 293 (quoting Commercial Pub. Co. v. Smith, 149 F. 704, 706-707 (6" Cir. 1907)).
Thus, the initial issue calls for a legal determination for the court to make; that is,
whether a statement is capable of defamatory meaning. Once the threshold inquiry of
whether the statement is capable of a defamatory meaning has been resolved in the
affirmative, the case must be submitted to a jury. The jury will then determine whether
the statement was understood to contain the defamatory meaning alleged, and whether
the statement’s publisher intended or endorsed the statement to have that effect. White v.
Fraternal Order of Police, 707 F.Supp. 579, 588 (D. D.C. 1989).
“Pure expressions of opinion, not amounting to ‘fighting words,’ cannot form the
basis of an action for defamation.” Chaves v. Johnson, 230 Va. 112, 119, 335 S.E.2d 97
(1985) (statement that plaintiff was “inexperienced” was “pure expression of opinion”);
“Pure expressions of opinion” include “speech which does not contain a provably false
factual connotation, or ... which cannot reasonably be interpreted as stating actual facts
about a person.” Besen v. Parents and Friends of Ex-Gays, Inc., 2012 WL 1440183, at *
3 (E.D. Va. 2012) (quotation omitted); see id. WJLA-TV v. Levin, 264 Va. 140, 156, 564
S.E.2d 383 (2002) (“[s]peech that does not contain a provably false factual connotation”

eee

is generally considered “‘pure expression[] of opinion.’”). “Statements that are relative

in nature and depend largely upon the speaker’s viewpoint are expressions of opinion.”

19

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 20 of 36

Fuste vy. Riverside Healthcare Ass’n, 265 Va. 127, 132, 575 S.E.2d 858 (2003).
Similarly, “rhetorical hyperbole, even if insulting, offensive, or otherwise inappropriate,
is not actionable.” Choi v. Kyu Chul Lee, 312 Fed.Appx. 551, 553 (4% Cir. 2009) (“the
jury found in favor of Choi with regard to the statements describing Choi as a thug and a
gangster. On appeal, the appellants contend that those statements should be viewed, as a
matter of law, as non-actionable opinion or hyperbole. We disagree.”) (citation omitted).
The United States Supreme Court has not provided categorical protection for aif
expressions of opinion. Rather, the Supreme Court has held that a statement merits
protection if it “cannot ‘reasonably [be] interpreted as stating actual facts about an
individual.” Milkevich v. Lorain Journal Co., 497 U.S. 1, 20 (1990) (alteration in
original) (quoting Hustler Magazine, Inc. v. Falwell, 495 U.S. 46, 50 (1988)). To
determine whether a statement posits facts, the United States Court of Appeals for the
Fourth Circuit directs courts to look to the actual language used, as well as the context
and general tenor of the statement. Biospherics, Inc. v. Forbes, Inc., 151 F.3d 180, 184
(4° Cir. 1998) (citing Milkovich, 497 U-S. at 21)). The Supreme Court of Virginia
similarly requires an examination of context. Hyland v. Raytheon Tech. Servs Co., 277
Va. 40, 47-48, 670 S.E.2d 746 (2009) (“The requirement that an allegedly defamatory
statement be considered as a whole also is vital to a determination of the truth or falsity
of a defamation claim, because defamatory statements may be made by implication,
inference, or insinuation. Thus, the factual portions of an allegedly defamatory statement
may not be evaluated for truth or falsity in isolation, but must be considered in view of
any accompanying opinion and other stated facts.”) (citations omitted). In Goulmamine

v. CVS Pharmacy, Inc., 138 F Supp.3d 652 (E.D. Va. 2015), the Court observed that there

20

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 21 of 36

are “two caveats to the ‘opinions cannot be defamatory’” rule.” First, “statements [of
opinion] may be actionable if they have a provably false connotation and are thus capable
of being proven true or false.” 138 F.Supp.3d at 660. Second, a statement of opinion may
be actionable when it “reasonably can be construed as a statement of fact” because “it is
‘laden with factual content’ and the underlying facts are allegedly false.” Jd. Bearing
these two caveats in mind, the Court in Goulmamine held that many of the statements
claimed to be “opinions” were actionable, “cither because they may be proven false by an
expert witness or because they are laden with factual content and the underlying facts are
alleged to be false.” Jd. (statements of opinion regarding Goulmamine or Goulmamine’s
relationship with his patients: “he is bad news,” variations on “you should find another
doctor” or “your doctor won’t be in business much longer,” and “he may lose his license”
were actionable).

In the Article, Defendants falsely state that Plaintiff was given access to
intelligence files that Plaintiff “believed” would buttress “his baseless claims of the
Obama administration spying on Trump Tower”. These assertions are defamatory.
Plaintiff made no “baseless claims” about the Obama administration. See Echtenkamp v.
Loudon County Public Schools, 263 F.Supp.2d 1043, 1064 (E.D. Va. 2003) (Ellis, J.)
(statements, including that “plaintiff misinterprets a lot and lies”, “could be construed
either to imply or to state directly that plaintiff lacks integrity or is unfit for her
profession”). Defendants’ assertions contain “provably | false factual connotations.”
Whether Plaintiff ever held the “belief” or made the “baseless claims” that the Obama
administration spied on Trump Tower are factual matters, not pure opinions. Tharpe, 737

S.E.2d at 894-895 (“It is irrelevant to their claims whether these assertions are capable of

21

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 22 of 36

being proven false. Rather, Saunders’ statement of fact—'Tharpe told me that Tharpe
was going to screw the Authority like he did Fort Pickett’—if believed by the hearer as
coming from Tharpe, by its very nature is alleged to have defamed Tharpe and Shearin”),
see also Socol v. Albemarle County School Board, 399 F.Supp.3d 523, 544 (W.D. Va.
2019) (assertion that plaintiff “deliberately misused purchase cards” contained provably
false factual connotations). Additionally, Defendants’ use of the term “baseless” clearly
implies an assertion of fact as to Plaintiffs’ state of mind or intention. It is not an
opinion. Socol, 399 F.Supp.3d at 544 (citing and quoting Galarpe v. United Airlines, Inc.,
2018 WL 1586202, at * 5 (N.D. Cal. 2018)).

3. Actual Malice —New York Times v. Sullivan

The actual malice rule, created by the United States Supreme Court in 1964, was
judicially-imposed to solve problems peculiar to a bygone era, long-before the Internet
and social media took hold of American society. Its justifications rest on incorrect and
outdated beliefs about assumed risk and access to methods of mass communication. Not
surprisingly, the rule’s effects have transgressed far afield from its original intended
purpose. Prominent among the unintended consequences of the actual malice rule is self-
professed immunity for media companies like WaPo and the intimidation of plaintiffs
like Nunes — public figures with legitimate claims, who are the targets of hit pieces and
opposition research now routinely published by main stream media every day. The
burden on public figures and government from the wild and unchecked proliferation of
defamation on social media and the Internet justifies a thoughtful re-examination of New

York Times v. Sullivan.

22

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 23 of 36

It has become clear that the actual malice rule is obsolete and unworkable,
incapable of consistent application, and holds no footing in the modern speech landscape.
Public figure defamation plaintiffs should not be subjected to the unwarranted burden of
the actual malice rule. This is not to say the importance of protecting speech from
governmental censorship has diminished. It hasn’t. Rather, the foundation of the actual
malice rule has eroded as society, technology, and the platforms for electronic
communication have evolved. Gone are the days when a small group of powerful people
enjoyed exclusive influence and control over public debate through unmatched access to
a limited means of communication with the American public. Now, the Internet and
social media offer a “public square”, a loud and far-reaching voice to virtually every
citizen and empower them with an equal opportunity to decide what information and
ideas flow to and from their fellow citizens and to shape the public debate.

The current speech environment is incomparable to what confronted the Supreme
Court in the 1960's and 1970’s. Then, Martin Luther King Jr. was at the mercy of the
press to disseminate his “Letter From Birmingham Jail” — which the New York Times
refused to publish. Now, one person with a cell phone has the power to instantly start a
worldwide defamation campaign without any organization or funding. It is frightening.
The opportunities, access, and audience available through the Internet were unimaginable
when the actual malice rule was created. And when the rule was extended to public
figures, no one could have anticipated the extraordinary ability of bad actors to now
target public figures and engaging in cyberstalking and other crimes.

The continued use of the actual malice rule ignores the existing imbalance

between the right to an unimpaired reputation and the need to prevent government

23

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 24 of 36

suppression of speech. The Internet substantially weakened the free speech side of the
rule’s required balancing test; while the instantaneous, autonomous access it provides all
Americans to free expression (including the dissemination of false information and
defamatory speech) tilted the scales even further in favor of protecting human dignity.
This imbalance continues to grow as the number of “private” people potentially exposing
themselves to “public figure” status increases and social media permeates the fabric of
more people’s daily lives.

The right to protect one’s reputation and recover compensation for the permanent
harm defamation causes outweighs the outmoded policies from which the actual malice
rule arose. Continuing to apply the rule subverts personal liberty and human dignity,
The rule poses a substantial risk to our democracy because it discourages qualified
otherwise qualified candidates from seeking public office, and it facilitates the
proliferation of false information, which has no First Amendment value. No one
questions the importance of the free speech principles Sullivan sought to protect.
However, Pavlovian-adherence to an archaic rule ignores the Internet’s profound impact
on human rights and liberty. Society changed, and with it so must the law. At bare
minimum, the actual malice rule should not be applied because the reasons for doing so
no longer exist.

As Justice Thomas observed in McKee, the soundness of the actual malice rule is
highly questionable. The United States Supreme Court implemented the actual malice
rule in response to the government using criminal laws alongside defamation lawsuits by
government officials against members of the press to try to stifle the voices of Civil

Rights leaders during the Civil Rights movement. It began as a “policy-driven” means of

24

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 25 of 36

protecting the “breathing space” necessary for speech critical of the government. McKee,
139 S. Ct. at 676 (2019) (Thomas, J., concurring). Sullivan and its progeny are
understandably celebrated as “great cases,” but their popularity is not “the road to
salvation for a court of law.” Gertz 418 U.S. at 370 (White, J., dissenting). These
decisions seem to embody of the type of well-intended judicial legislation courts are
warned to avoid in the face of immediate social ills; less they exceed the defined
responsibilities with which courts are charged, ignore the impartial position courts must
maintain in a democracy, and lead to rules that cannot be checked and balanced by the
other branches of government. As Justice Holmes aptly stated:
“Great cases, it is appropriate to remember, like hard cases make bad law.
For great cases are called great, not by reason of their real importance in
shaping the law of the future, but because of some accident of immediate
overwhelming interest which appeals to the feelings and distorts the
judgment. These immediate interests exercise a kind of hydraulic pressure
which makes what previously was clear seem doubtful, and before which even
well settled principles of law will bend.”
Northern Securities Co. v. U.S., 24 8. Ct. 436, 468 (1904) (Holmes, J. dissenting). For
this reason, among others, the validity of the actual malice rule in defamation cases is
highly questionabie and it should reconsidered. See generally McKee, 139 S.Ct. 675:
Gertz, 418 U.S. at 370 (White, J., dissenting) (“As I see it, there are wholly insufficient
grounds for scuttling the libel laws of the States in such wholesale fashion, to say nothing
of deprecating the reputation interest of ordinary citizens and rendering them powerless

to protect themselves.”); Dun & Bradstreet, 472 U.S. 749, 764 (1985) (Burger, J.,

concurring in judgment) (“I continue to believe, however, that Gertz was ill-conceived

25

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 26 of 36

and therefore agree with Justice White that Gertz should be overruled ... The great rights
guaranteed by the First Amendment carry with them certain responsibilities as well.”).’

3. Plaintiff Alleges Actual Malice

In Celle v. Filipino Reporter Enterprises, Inc., the Court of Appeals for the
Second Circuit very carefully discussed a public figure’s “demanding burden” in
defamation cases. 209 F.3d 163, 182-184 (2™ Cir. 2000). The case is instructive. The
Celle Court emphasized that Courts typically infer actual malice from “objective facts”
alleged in a plaintiffs complaint. In order to infer actual malice, the facts alleged
“should provide evidence of ‘negligence, motive and intent such that an accumulation of
the evidence and appropriate inferences supports the existence of actual malice.’” 209
F.3d at 183 (quoting Bose Corp. v. Consumers Union of the United States, 692 F.2d 189,
196 (1* Cir. 1982) (emphasis added in original)); Goldwater v. Ginzburg, 414 F.2d 324,
342 (24 Cir. 1969) (emphasis added) (“There is no doubt that evidence of negligence, of
motive and of intent may be adduced for the purpose of establishing, by cumulation and
by appropriate inferences, the fact of a defendant’s recklessness or of his knowledge of
falsity.”); Eramo v. Rolling Stone, LLC, 2016 WL 5234688, at * 5 (W.D. Va. 2016)
(“Although failure to adequately investigate, a departure from journalistic standards, or ill
will or intent to injure will not singularly provide evidence of actual malice, the court
believes that proof of all three is sufficient to create a genuine issue of material fact.

Plaintiff, however, goes further. Pointing to Erdely’s own reporting notes [obtained in

 

7 The arguments raised herein undoubtedly arouse stare decisis

reservations. Plaintiff is not oblivious to the implications of stare decisis. Although
there are instances of lower courts refusing to apply binding precedent, the
appropriateness of doing so is admittedly suspect (and often depends on the eyes of the
beholder or injustice motivating the departure from controlling law). Notably,
Constitutional questions are less susceptible to stare decisis.

26

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 27 of 36

discovery], plaintiff also forecasts evidence that could lead a reasonable jury to find that
Erdely had ‘obvious reasons to doubt [Jackie’s] veracity’ or ‘entertained serious doubts
as to the truth of [her] publication.’”).

In Celle, 209 F.3d at 190 — as in this case — there was “evidence of ill will” |
between the parties from which “a reasonable juror could conclude that Pelayo
knowingly and recklessly ignored the probable falsity of the story and printed it.” In
Celle — as in this case — plaintiff alleged and proved that the defendant “did not
investigate the accuracy of the story.” See also Perk vy. Reader’s Digest Ass'n, Inc., 931
F.2d 408, 411 (6" Cir. 1991) (in analyzing whether failure to investigate provides
circumstantial evidence of recklessness to satisfy the actual malice standard, “this Court
- must look at each source to determine whether it was reliable and whether it indicated
that more research was required to determine what the truth was”); Babb v. Minder, 806
F.2d 749, 755 (7 Cir. 1986) (“{R]eckless conduct may be evidenced in part by failure to
investigate thoroughly and verify the facts ... particularly where the material is peculiarly
harmful or damaging to the plaintiffs reputation or good name.” (internal quotation
marks and citation omitted).

Plaintiff plausibly states multiple reasons why Defendants published the Article
with “actual malice”. [4m. Compi., § 22]. Plaintiff alleges that Defendants knew their
statements were false. Based on her own prior reporting and her review of reporting by
numerous other media outlets, including the New York Times, CNBC, CBS, Politico,
Mother Jones, Business Insider and the AP, Nakashima knew that Plaintiff had made no
“claims” — “baseless” or otherwise — that the Obama administration spied on Trump

Tower. Indeed, Nakashima knew that in each and every reported instance, without any

27

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 28 of 36

exception, Plaintiff stated the exact opposite: that there was no spying on Trump Tower.
[https://www.nytimes.com/2017/03/15/us/politics/trump-wiretap-claim-obama-comey-

congress.html (“‘I don’t think there was an actual tap of Trump Tower’ and that Mr.
Trump, if taken literally, is simply ‘wrong.’”); https://Awww.theguardian.com/us-
news/2017/mar/15Aviretap-trump-house-intelligence-committee (“Republican Devin
Nunes says he does not believe there was ‘an actual tap of Trump Tower’ as
committee leaders say they are still waiting for evidence”). In spite of their actual
knowledge of the truth, WaPo and Nakashima misreported a flat out lie.’ See, e.g,
Watson v. N¥ Doe 1, 2020 WL 635843, at * 7 (S.D.N.Y. 2020) (“This is a case where the
alleged false statements were allegedly based on the direct knowledge of the alleged
defamer that the plaintiff alleges is false. A fair inference from the Complaint is that NY
Doe 2 knew that the plaintiff did not rape her but falsely made that accusation. Those
circumstances are sufficient to infer actual or constitutional malice on the part of NY Doe
2 because she is alleged to have firsthand knowledge of whether the plaintiff did or did
not rape her.”); Minett v. Snowden, 2018 WL 2929339, at * 9-10 (Tex. App. 2018)
(plaintiff alleged actual malice, where defendant made facts up out of whole cloth); see

St. Anant v. Thompson, 390 U.S. 727, 732 (1968) (“Professions of good faith will be

 

8 WaPo and Nakashima’s own prior reporting demonstrates that they knew

Plaintiff never claimed that the Obama administration had spied on or wire-tapped Trump
Tower. [https://www.washingtonpost.com/news/the-fix/wp/2017/03/15/the-evidence-of-
trump-tower-being-wire-tapped-just-does-not-exist/ (“Devin Nunes confirms it: The
evidence of Trump Tower being wiretapped just doesn’t seem to exist”);
https://www.washingtonpost.com/world/national-security/chairman-and-partisan-the-
dual-roles-of-devin-nunes-raise-questions-about-house-
investigation/2017/03/26/2c95ade2-1096- 1 1e7-9b0d-
d27¢98455440_story.html?utm_term=.46361f5be28e (“Nunes has been at odds with
Trump in a few cases, most notably when Nunes said that Trump was simply ‘wrong’
about the claim that Obama had ordered a wiretap of Trump Tower to listen to the
Republican presidential candidate’)].

28

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 29 of 36

unlikely to prove persuasive, for example, where a story is fabricated by the defendant, is
the product of his imagination, or is based wholly on an unverified anonymous telephone
call. Nor will they be likely to prevail when the publisher’s allegations are so inherently
improbable that only a reckless man would have put them in circulation”); Curtis
Publishing Co. v. Butts, 388 U.S. 130, 153 (1967) (deliberate falsification constitutes
actual malice); Hudnall v. Sellner, 800 F.2d 377, 382 (4" Cir. 1986) (evidence supported
finding of actual malice where the legitimate inference drawn from testimony was that
defendant “knowingly concocted the accusations out of whole cloth”), cert. denied, 479
U.S. 1069 (1987); Northstar Aviation, LLC v. Alberto, 332 F.Supp.3d 1007, 1020-1021
(E.D. Va. 2018) (Ellis, J.) (defendant stated that plaintiff would “no longer be in the
business of manufacturing, exporting or brokering defense articles or defense services”
and falsely reported that “all activities associated with [plaintiff's contract would] cease”.
“The Amended Complaint also alleges that these statements are false and that defendant
knew the statements were false because defendant knew that NorthStar planned to remain
in the business of manufacturing helicopters and to continue its activities associated with
its UAE Armed Forces contract. And the Amended Complaint alleges that these
statements had a defamatory sting inasmuch as the statements suggested that NorthStar
was unfit to perform the contract and thus these statements prejudiced NorthStar in its
business”). The admitted material inaccuracies in the Article also provide a reasonable
inference that WaPo and Nakashima acted with knowledge or reckless disregard for the
truth when publishing the Article. Tholen, 970 F.3d at 985 (“The allegations of these

inaccuracies present a reasonable inference that Assist America acted with knowledge or

29

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 30 of 36

reckless disregard for the truth when publishing this case study. Therefore, the Tholens
have pled sufficient facts of “actual malice” to proceed.”).
Cc. CALIFORNIA’S RETRACTION STATUTE IS PROCEDURAL

It is well-established that procedural matters are governed by Federal law and the
Federal Rules of Civil Procedure or, where not covered by Federal rules, the law of the
forum. See, e.g., Burke v. Air Serv. Intern., Inc., 685 F.3d 1102, 1107 (D.C. Cir. 2012);
Hiatt v. Mazda Motors Corp., 75 F.3d 1252, 1255 (8" Cir. 1996) (“It is, of course, well-
settled that in a suit based on diversity of citizenship jurisdiction the federal courts apply
federal law as to matters of procedure but the substantive law of the relevant state.”’)
(citing Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938); Knievel v. ESPN, 393 F.3d 1068,
1073 (9 Cir. 2005) (“Under the [Erie] doctrine ... federal courts sitting in diversity must
apply the Federal Rules of Civil Procedure”) (citing Hanna v. Plumer, 380 U.S. 460, 470-
471 (1965)).

In their motion to dismiss, Defendants argue that California Civil Code § 48a
applies in this action. It does not. Section 48a is a procedural law’ and, in this case,
matters of procedure are governed by the law of the forum, not California.

A statute is considered procedural if it “pertain[s] to the remedy rather than the
right”. Tanges v. Heidelberg North America, Inc., 93 N.Y.2d 48, 687 N.Y.S.2d 604, 710
N.E.2d 250, 253 (1999). The expiration of a statute of limitations, for instance, does not

extinguish the underlying right, but merely bars the remedy. fd.

 

9 California Civil Code § 48a(a) provides that in an action for damages for

the publication of a libel “in a daily or weekly news publication, or of a slander by radio
broadcast,” the plaintiff “shall only recover special damages unless a correction is
demanded and is not published”.

30

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 31 of 36

Section 48a is procedural. See Kipper v. NYT Holdings, Inc., 2007 WL 1439075,
at * 2 (N.Y. Sup. 2007) (“Section [48a] is inapplicable here, however, because, contrary
to defendant’s argument, section 48a is not a conduct-regulating law, but rather, one that
provides a post-event mechanism for reparation ... Here, California has no interest in
protecting a New York newspaper from defending against a defamation claim in New
York or in limiting the recoverable damages, if the newspaper were found liable.
Accordingly, New York defamation and damages law applies.”), rev’d on other grounds,
47 A.D.3d 597, 852 N.Y.S.2d 56 (2008); O’Hara v. Storer Communications, Inc., 231
Cal.App.3d 1101, 282 Cal.Rptr. 712, 732 (4 Dist. 1991) (“Section 48a has not changed
the nature of the tort of defamation from a personal injury into a property injury, but
rather has placed a limit on the type of damages that can be recovered if the plaintiff does
not properly seek a retraction.”).

D. PLAINTIFF ALLEGES SPECIAL DAMAGES

Subdivision 4(b) of § 48a defines special damages as “all damages which plaintiff
alleges and proves that he has suffered in respect to his property, business, trade,
profession or occupation, including such amounts of money as the plaintiff alleges and
proves he has expended as a result of the alleged libel, and no other”. See O'Hara, 231
Cal.App.3d at 1112 (the “classical definition of special damage in a defamation case” is
“business loss suffered by the plaintiff as a result of damage to her reputation’) (citing
Terwilliger v. Wands, 17 N.Y. 54, 60 (1858) (“As to what constitutes special damages,
Starkie mentions the loss of a marriage, loss of hospitable gratuitous entertainment,
preventing a servant o[r] bailiff from getting a place, the loss of customers by a

tradesman; and says that in general whenever a person is prevented by the slander from

31

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 32 of 36

receiving that which would otherwise be conferred upon him, though gratuitously, it is
sufficient. In Olmstead v. Miller ... it was held that the refusal of civil entertainment at a
public house was sufficient special damage. So in Williams v. Hill ... was the fact that
the plaintiff was turned away from the house of her uncle and charged not to return until
she had cleared up her character. So in Beach v. Ramey, was the circumstance that
persons, who had been in the habit of doing so, refused longer to provide fuel, clothing,
é&c. These instances are sufficient to illustrate the kind of special damage that must result
from defamatory words not otherwise actionable to make them so; they are damages
produced by, or through, impairing the reputation.”); compare In re U.S. Office of
Personnel Management Data Security Breach Litigation, 928 F.3d 42, 66 (D.C. Cir.
2019) (“We have not yet addressed whether Rule 9(g)’s heightened pleading standard
applies to Privacy Act claims, and we have no occasion to do so here. Gonzalez-Colon’s
specific allegations about the time lost from work addressing the fraudulent tax return
and Verizon Wireless account suffice cither way.”) (citing 5A Charles A. Wright &
Arthur R. Miller, Federal Practice & Procedure § 1311 (4" ed 2019) (“[A]llegations of
special damage will be deemed sufficient for the purpose of Rule 9(g) if they are definite
enough to notify the opposing party and the court of the nature of the damages and enable
the preparation of a responsive pleading.”); Conejo v. Am. Fed’n of Gov't Emps., AFL-
CIO, 377 F.Supp.3d 16, 32 (D. D.C. 2019) (allegations that plaintiff “suffered and
continues to suffer career damage, loss of consideration for career advancement, personal

34 6,

and professional embarrassment and humiliation, and emotional pain and suffering” “met
the pleading standard for the purposes of overcoming a motion to dismiss.”); see also

Hood v. Dun & Bradstreet, Inc., 486 F.2d 25, 33 (5 Cir. 1973) (plaintifPs complaint

32

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 33 of 36

specifically alleged that he “suffered special damages of incurring pecuniary loss In terms
of total hours expended in removing from the minds of certain business associates the
harmful effect of the false statements”); Fleck Bros. Co. v. Sullivan, 385 F.2d 223, 225
(7" Cir, 1967) (plaintiff “averred that as a result of the letter plaintiff ... has expended
time, money, and effort to reestablish its credit.”); D. Dobbs, Law of Remedies § 7.2, p.
520 (1873) (“Special damages in defamation cases mean pecuniary damages, or at least
‘material loss;” (footnote omitted)).

In this case, Plaintiff's amended complaint sufficiently alleges that Plaintiff
suffered special damages, including career damage, including loss of future employment,
loss of future earnings, impaired and diminished earning capacity, and impact upon his
prospects for career advancement, including, without limitation, Senate-confirmed
offices. [Am. Compl., J] 9, 2/]. The specific dollar amount(s) of the special damages,
including the damage to Plaintiff's career and future earnings capacity, do not have to be
alleged and will be proven by expert testimony. Although Defendants dispute that the
Article was a proximate cause of the Plaintiff's special damages, it is well-established
that “proximate cause” is an issue of fact for the jury. See, e.g., Atlanta Channel, Inc. v.
Solomon, 2020 WL 4219757, at * 8 (D. D.C. 2020) (“Questions of proximate cause are
nearly always left to the jury to decide”).

CONCLUSION

The Defendants’ personal attacks on Congressman Nunes and his counsel in their
brief are emblematic of a main stream media that has become hyper-partisan and spiteful
—a press that has lost focus on newsgathering. The law of defamation protects a

fundamental interest: an individual’s right to personal security including his

33

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 34 of 36

uninterrupted entitlement to enjoyment of his reputation. In Fudler v. Edwards, the
Virginia Supreme Court recognized that “[o]ne’s right to an unimpaired limb and to an
unimpaired reputation are, in each instance, absolute and has been since common law
governed England. Indeed, an impaired reputation is at times more disastrous than a
broken leg.” 180 Va. 191, 198, 22 S.E.2d 26 (1942); id. Milkovich v. Lorain Journal Co.,
497 U.S. 1, 12 (1990) (‘Good name in man and woman, dear my lord, Is the immediate
jewel of their souls. Who steals my purse steals trash; ‘Tis something, nothing; ‘Twas
mine, ‘tis his, and has been slave to thousands; But he that filches from me my good
name Robs me of that which not enriches him, And makes me poor indeed.”) (quoting
WILLIAM SHAKESPEARE, OTHELLO, act 3 sc. 3)). Public figures who are
intentionally maligned by the media must have a remedy. There must be some
accounting of the misconduct.

For the reasons stated above and at the hearing of this matter, Plaintiff

respectfully requests the Court to deny Defendant’s motion to dismiss.!°

DATED: March 4, 2021

 

10 In its memorandum in support of motion, Defendant makes numerous

impertinent and inaccurate statements. On page | of its memorandum, for instance,
Defendant represents that “as even Plaintiff recognized when it previously retained
Canadian counsel to press its claims in Canada under Canadian law, this is a dispute that
should have been litigated, if at all, in a Canadian court.” These untrue statements violate
Rule 12(f) and should be struck by the Court.

34

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 35 of 36

DEVIN G. NUNES

By:

/s/ Richard S. Basile
Richard S. Basile

(D.C. Bar No. 374069)

6305 Ivy Lane, Suite 416
Greenbelt, MD 20770
Telephone: 301-441-4900
Facsimile: 301-441-2404

Email: rearsb@gmail.com
Counsel for the Plaintiff

Steven 8. Biss (VSB # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272
Facsimile: (202) 318-4098

Email: stevenbiss(@earthlink.net
Counsel for the Plaintiff

(Motion for Admission Pro Hac Vice
to be filed)

35

 
Case 1:21-cv-00506-CJN Document 36 Filed 03/05/21 Page 36 of 36

CERTIFICATE OF SERVICE

I hereby certify that on March 4, 2021 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendants and all interested parties receiving notices via

CM/ECF.

By:

/s/ Richard S. Basile
Richard S. Basile

(D.C. Bar No. 374069)
6305 Ivy Lane, Suite 416
Greenbelt, MD 20770
Telephone: 301-441-4900

Steven 8. Biss (VSB # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
(Motion for Admission Pro Hac Vice

to be filed)

Counsel for the Plaintiff

36

 
